Order, Supreme Court, New York County (Carmen Ciparick, J.), entered November 24, 1989, which, inter alia, awarded plaintiff temporary maintenance of $150 per week, unanimously affirmed, without costs.
*642Defendant’s argument that the trial court erroneously applied the financial information contained in defendant’s sworn submissions, and that consequently the temporary maintenance award herein is excessive, is not supported by the record. The trial court duly considered and balanced the relevant factors enumerated in Domestic Relations Law § 236 (B) (6) in granting this relatively modest award (Baker v Baker, 120 AD2d 374). The appropriate remedy for a dispute over a temporary award of maintenance is a prompt trial. (Sayer v Sayer, 130 AD2d 407.) Concur—Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.